                  IN THE UNITED STATES DISTRICT COURT
             F'OR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           C.A. No.   1:   19-cv-00924-NCT-JLW

MICHAEL B. JONES,

                            Plaintiffo

v

CITY PLAZA, LLC, T.E. JOHNSON &
SONS, INC., and ONLINE INFORMATION
SERVICES, INC.

                            Defendants.

                                MOTION TO DISMISS

       NOW COMES the defendant Online Information Services,Inc. ("Defendant") and,

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure moves the

Court to dismiss the above captioned action. The bases of Defendant's motions are set forth

more particularly in the Memorandurn filed contemporaneously with this motion.

       WHEREFORE, Defendant respectfully requests the Court dismiss this action with

prejudice.

This the 5thday of December,2019.

                                   lsl CarcnD. Enl
                                   Caren D. Enloe
                                   SMITH DEBNAM NARRON DRAKE SAINTSING
                                   & MYERS LLP
                                   NC State Bar No. 17394
                                   P.O. Box 176010
                                   Raleigh, NC 27619-6010
                                   Telephone : 9 19 -250-2000
                                   Facsimile: 919-250-2124
                                   C ouns el for D efendant O nline Information   S erv ic e s,
                                   Inc.

                                               1




       Case 1:19-cv-00924-NCT-JLW Document 21 Filed 12/05/19 Page 1 of 2
                                  CERTIF'I CATE OF SERVICE


        The undersigned hereby certifies that a copy of the foregoing document was served

electronically through the CMIECF filing system upon the following:


Jonathan R. Miller                          Rachel S. Decker
Salem Community Law Office                  Trish L. Barfield
717 S. Marshall St., Ste. 2415              Jack B. Bayliss, Jr.
Winston-Salem, NC 27 I0I                    Carruthers & Roth, P.A.
336-837-4437                                235 N.Edgeworth St.
EMAIL : j miller@salemcommunitylaw. com     Greensboro, North Carolina 2740I
Counsel for Plaintiff                       336-379-86s1
                                            EMAIL: rsd@crlaw.com
                                                     tlb@crlaw.com
John L. Wait                                         jba)'liss@crlaw.com
Wait Law, PLLC                              Counsel for Defendants City Plaza, LLC & T.E.
846 West Fourth Street                      Johnson & Sons, Inc.
Winston-Salem, NC 27 l0l
336,-7t4-0333
EMAIL: i ohn@martingiffordlaW.com
Counselfor Defendant T.E. Johnson &
Sons, Inc.




This the     5th   day of December,2019.



                                              lsl CarcnD. Enloe
                                              Caren D. Enloe
                                              SMITH DEBNAM NARRONI DRAKE
                                              SAINTSING & MYERS LLP
                                              NC State Bar No. 17394
                                              P.O. Box 176010
                                              Raleigh, NC 27619-6010
                                              Telephone : 9 19 -250-2000
                                              Facsimile: 919-250-2124
                                              Counsel for Defendant Online Information
                                              Services, Inc.

                                             2




        Case 1:19-cv-00924-NCT-JLW Document 21 Filed 12/05/19 Page 2 of 2
